Citation Nr: 1416049	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from August 1989 to December 1989 and, active duty from June 1991 to November 1991.  He had additional intermittent periods of active duty for training between November 1990 and August 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2012, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is still required before the claim can be properly adjudicated.  Pursuant to the May 2012 remand, the Veteran attended a VA psychiatric examination in May 2012.  In the examination report the examiner incorrectly stated the Veteran "did not have any mental health treatment until approximately 1998."  However, the evidence of record contains private treatment records demonstrating the Veteran's psychiatric treatment dates back to November 1996.  See December 1996 Discharge Summary from the Institute of Psychiatry.  There is also a September 1997 psychiatric evaluation from Berkeley Psychiatric Associates, PA.  Clarification is needed as to whether this would change the examiner's opinion.  Thus, the May 2012 VA opinion is inadequate for final adjudication in view of the current record, and must be returned for clarification.  

Inasmuch as the case is being remanded, any outstanding VA treatment and private medical records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, to include the November 1996 hospitalization record.  Further, obtain all pertinent outstanding VA treatment records, to include records from Charleston VAMC since July 2009.  Follow proper notification procedures if the records are unobtainable.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the May 2012 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's schizophrenia.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, consider the Veteran's private treatment records from 1996-1997 demonstrating hospitalization for schizophrenia, and reconsider whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current psychiatric disorder had its clinical onset during the Veteran's period of active duty or active duty for training.

A complete explanation should be provided, to include a discussion of the Veteran's contentions and the lay statements of record.  

If a response cannot be provided without resorting to speculation, an explanation should be provided.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

